                                                      Entered on Docket
                                                      March 11, 2019
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA


 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)                    Signed and Filed: March 8, 2019
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820                            __________________________________________
 5   sfinestone@fhlawllp.com                       HANNAH L. BLUMENSTIEL
                                                   U.S. Bankruptcy Judge
 6   Proposed Counsel for
     Munchery, Inc.
 7

 8                            UNITED STATES BANKRUPTCY COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11    In re                                                 Case No. 19-30232
12
      MUNCHERY, INC.                                        Chapter 11
13
               Debtor and Debtor in Possession.             ORDER GRANTING
14                                                          APPLICATION AUTHORIZING
                                                            DEBTOR TO EMPLOY OMNI
15                                                          MANAGEMENT GROUP AS
                                                            NOTICING AGENT AND
16                                                          RELATED TASKS

17

18

19            The Court has considered the Application Authorizing Debtor To Employ Omni

20   Management Group As Noticing Agent And Related Tasks (the “Application”) and the

21   accompanying Declaration of Brian K. Osborne. Based on the record before the Court, Omni

22   Management Group (“Omni”), does not hold or represent any interest adverse to the estate in

23   the matters on which it is to be employed, Omni is disinterested, and its employment is in the

24   best interest of the estate. Accordingly,

25            IT IS ORDERED that:

26            The Application is granted and the Debtor is authorized to employ Omni pursuant to the

27   terms of the retention agreement attached to the Osborne Declaration to act as Noticing Agent

28

     ORDER TO EMPLOY OMNI                                                                     1
     Case: 19-30232       Doc# 47     Filed: 03/08/19    Entered: 03/11/19 10:55:30       Page 1 of 2
 1   and handle related tasks concerning the administration of Debtor’s case, with Omni’s

 2   compensation subject to the subsequent order of the Court.

 3                                      ** END OF ORDER **

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     ORDER TO EMPLOY OMNI                                                                   2
     Case: 19-30232      Doc# 47     Filed: 03/08/19    Entered: 03/11/19 10:55:30      Page 2 of 2
